NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EUGENIA PARIS, a.k.a. Jenny Paris,                No. 12-70685

               Petitioner,                        Agency No. A026-823-395

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Eugenia Paris, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d

672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Paris’s third motion to

reopen as untimely and number-barred because the successive motion was filed

more than four years after the BIA’s final order of removal, see 8 C.F.R. §

1003.2(c)(2), and Paris failed to establish the due diligence required for equitable

tolling of the filing deadline, see Avagyan, 646 F.3d at 678-80 (equitable tolling is

available to a petitioner who establishes that she suffered from deception, fraud or

error, and exercised due diligence in discovering such circumstances).

      In light of our disposition, we need not reach Paris’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70685